The only question presented by the appeal is whether or not a railroad company is liable to one owning or occupying land adjoining the railroad right of way for damages to crops incurred from trespassing animals entering on said land by reason of the failure of the railroad company to properly fence its adjacent right of way.
In the very recent case of Missouri, O.   G. Ry. Co. v. Webb,46 Okla. 740, 148 P. 1042, by this court, this exact question was answered in the negative. For reason and authorities, see that case.
We recommend that the judgment be affirmed.
By the Court: It is so ordered.